Corrected Notice of Allowability
DETAILED ACTION
Response to Arguments
Applicant’s amendments, filed on 5/4/2021, by adding the new limitations to independent claims 1 and 13 overcome the rejection set forth in the Office Action dated 2/4/2021. Accordingly, the aforementioned rejection has been withdrawn.  
The preliminary amendment to the specification filed on 07/11/2016 has been accepted and incorporated into the later dated substitute specification of 09/27/206. 	

Allowable Subject Matter
Claims 3 and 5-26  and  are allowed. 
The following is the examiner’s statement of reasons for allowance:  
References Marsolais (US 6,088,598), Maeda (US 20040116134) and Yamashital (US 20050037798) have been used in the Office Action of 2/4/2021. 
Marsolais discloses the features of receiving by a mobile receiving device, from a broadcasting unit, geographic data corresponding to a service region area associated with the broadcasting unit such that the geographic data comprises a cell type classification defines for each of a plurality of pre-defined service specific cells (FIG. 6 and Col. 8, lines 1-10).
Maeda discloses a geographic space is defined as three-dimensional geographic space and geographic data defining a three dimensional geographic space (Par. 19 and 22). 
Yamashita discloses for the cell type classification defines for a corresponding cell one or more specific services based on at least one intended use for the cell and determining based on the a cell type classification corresponding to the identified cell (FIG. 4A, Par. 74).

Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:


	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	/FRED A CASCA/                             Primary Examiner, Art Unit 2644